Case: 4:21-cv-00184-JAR Doc. #: 67 Filed: 08/10/21 Page: 1 of 17 PageID #: 2084




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


OWNERS INSURANCE COMPANY, as                       )
assignee of Lindberg Waterproofing, Inc., and      )
                                                   )
STARK TRUSS COMPANY, INC.,                         )
                                                   )
               Plaintiffs,                         )
                                                   )
      v.                                           )   Case No. 4:21-CV-00184 JAR
                                                   )
                                                   )
FIDELITY AND DEPOSIT COMPANY OF                    )
MARYLAND,                                          )
                                                   )
               Defendant.                          )

                                 MEMORANDUM AND ORDER

       Plaintiff Owners Insurance Company (“Owners”), as assignee of Lindberg Waterproofing,

Inc. (“Lindberg”), and Intervening Plaintiff Stark Truss Company, Inc. (“Stark Truss”) 1

(collectively “Plaintiffs”) bring this action against Defendant Fidelity and Deposit Company of

Maryland (“F&D”) alleging claims for breach of a labor and materials payment bond issued on a

construction project. Owners alleges an additional claim for vexatious refusal to pay. This matter

is before the Court on the parties’ cross-motions for summary judgment. F&D also moves in the

alternative to deny summary judgment to Plaintiffs pursuant to Rule 56(d). The motions are fully

briefed and ready for disposition.

       Factual background

       The facts of this case are largely uncontroverted. In June 2015, BCC Partners, LLC

(“BCC”) and Ben F. Blanton Construction, Inc. (“Blanton”) entered into a contract (the “Prime


1
 With the consent of Owners and F&D, the Court granted Stark Truss leave to intervene in the case. (Doc.
No. 20).
                                                   1
Case: 4:21-cv-00184-JAR Doc. #: 67 Filed: 08/10/21 Page: 2 of 17 PageID #: 2085




Contract”) for the construction of a luxury apartment building in St. Louis County, Missouri

known as The Vue (the “Project”). Section 3.4.1 of the General Conditions of the Prime Contract

provides:

       Unless otherwise provided in the Contract Documents, [Blanton] shall provide and
       pay for labor, materials, equipment, tools, construction equipment, and machinery,
       water, heat, utilities, transportation, and other facilities and services necessary for
       proper execution and completion of the Work[.]

Section 8.6.8 of the Prime Contract concerning insurance and bonds provides:

       [Blanton] agrees to procure and maintain insurance of the types and with the limits
       specified in the Contract Documents and as required by [BCC]. [BCC] shall have
       the right to approve all insurance carriers. [Blanton] shall, upon request from
       [BCC], furnish Performance and Payment Bonds with sureties acceptable to [BCC].
       As of the time of execution of this Agreement, the Contract Sum does not include
       the cost of Performance and Payment Bonds. If [BCC] requests [Blanton] to
       provide same, such will be provided with the cost for same added by Change Order.
       [Blanton] shall also furnish [BCC] with reasonable proof of financial responsibility
       to perform the Work and update this information upon request.

       On June 25, 2015, F&D furnished a Labor and Materials Payment Bond (“Payment Bond”)

for the Project in the amount of $24,461,157.50 with Blanton as the principal and BCC as the

obligee. The Payment Bond provides in part:

       [I]f the Principal [Blanton] shall promptly make payment to all claimants as
       hereafter defined, for all (1) labor and material used or reasonably required for use
       in the performance of the [BCC-Blanton] Contract … then this obligation shall be
       void, otherwise, it shall remain in full force and effect, subject, however, to the
       following conditions:
                ...
       2. The above-named Principal [Blanton] and Surety [F&D] hereby jointly and
       severally agree with the Obligee [BCC] that every claimant as herein defined, who
       has not been paid in full, may sue on this bond for the use of such claimant,
       prosecute the suit to final judgment for such sum or sums as may be justly due
       claimant, and have execution thereon.
               ...
       For projects located in the State of Connecticut, Surety [F&D] is liable for and is
       obligated to pay any interest, costs, penalties or attorneys’ fees imposed upon the
       Principal [Blanton] under any provisions of Connecticut Public Act 99-153[.]




                                                 2
Case: 4:21-cv-00184-JAR Doc. #: 67 Filed: 08/10/21 Page: 3 of 17 PageID #: 2086




The Bond defines a Claimant as “one having a direct contract with the Principal [Blanton] or a

subcontractor of the Principal [Blanton], for labor, material, or both, used or reasonably required

for use in the performance of the [Prime Contract[.]”

       In May 2015, prior to supplying materials for the Project, Stark Truss approved a Credit

Application submitted by Blanton pursuant to which Blanton agreed that:

       Past due balances are subject to a monthly finance charge computed at a periodic
       rate (to the extent permitted by law) of one and one-half percent (1.5%) per month
       (18% per year) of the balance past due … If it is necessary for [Stark Truss] to
       pursue a claim against [Blanton] to enforce the terms of this agreement, or to
       recover any indebtedness or damages, [Stark Truss] shall be entitled to recover from
       [Blanton] its reasonable attorney’s fees, costs, and other expenses.”

Thereafter, Blanton and Stark Truss entered into two purchase orders whereby Stark Truss agreed

to supply various roof trusses, wall trusses, and other materials to Blanton for the Project, and

Blanton agreed to pay for the materials at the rates set forth in the purchase orders. Disputes

subsequently arose between Stark Truss and Blanton regarding Blanton’s failure to pay Stark Truss

for the materials it supplied, and Blanton’s claims of alleged deficiencies in the materials supplied

by Stark Truss.

       On July 28, 2016, Blanton entered into a Subcontract Agreement with Lindberg for

waterproofing work on the Project in the amount of $173,353.00. Article I of the Blanton-Lindberg

Subcontract provides that the Prime Contract, defined therein as “Contract Documents,” “are

incorporated in this Subcontract Agreement by reference, and [Lindberg] is bound by the Contract

Documents insofar as they relate in any way, directly or indirectly to the work covered by this

Subcontract Agreement.” Article XXVI.I of the Blanton-Lindberg Subcontract provides that “[i]n

any dispute between [Blanton] and [Lindberg] related to this Subcontract Agreement, the

prevailing party shall be entitled to recover its attorneys fees, expert fees, and costs from the non-

prevailing party[.]” Disputes subsequently arose between Lindberg and Blanton with Lindberg

                                                  3
Case: 4:21-cv-00184-JAR Doc. #: 67 Filed: 08/10/21 Page: 4 of 17 PageID #: 2087




seeking to recover an outstanding balance of $27,000, plus interest and attorneys’ fees, from

Blanton on their subcontract and Blanton’s claims of defective and incomplete work from

Lindberg.

        As a result of the disputes, the parties engaged in a multi-party arbitration proceeding with

the American Arbitration Association (“AAA”) between 2018 and 2020. See AAA Case No. 01-

18-0004-2315, Ben F. Blanton Construction, Inc. v. BCC Partners, LLC et al. (the “Arbitration”).

Owners represented Lindberg in the arbitration proceedings 2 under the terms of an insurance

policy issued by Owners to Lindberg. F&D was not a party to the arbitration.

        On June 12, 2020, the Arbitration Panel entered its Interim Award on Phase 1 Claims. The

Panel found in favor of Stark Truss and against Blanton in the amount of $124,945.09 and declared

that Stark Truss was a “prevailing part[y] in this proceeding and [is] entitled to recover reasonable

attorneys’ fees and other costs/expenses” from Blanton pursuant to the terms of the contract

between Blanton and Stark Truss.

        Likewise, the Arbitration Panel found in favor of Lindberg and against Blanton in the

amount of $27,000 and declared that Lindberg was a “prevailing part[y] in this proceeding and [is]

entitled to recover reasonable attorneys’ fees and other costs/expenses under the prevailing party

and other contract provisions, the AAA rules and/or applicable law.” Both Stark Truss and

Lindberg filed post-hearing submissions with respect to interest and attorney fees.

        Blanton filed for bankruptcy on July 16, 2020. On October 15, 2020, the bankruptcy court

modified the automatic stay in Blanton’s bankruptcy case to allow the Arbitration Panel to finalize,

complete and enter the Final Phase 1 Award.



2
 F&D and Owners dispute whether Owners was representing Lindberg on the prosecution of its labor and
materials claim against Blanton, the defense of Blanton’s defective work claim against Lindberg, or both.
(Doc. No. 40 at ¶ 9, Doc. No. 51 at ¶ 10, Doc. No. 52 at ¶ 1).
                                                   4
Case: 4:21-cv-00184-JAR Doc. #: 67 Filed: 08/10/21 Page: 5 of 17 PageID #: 2088




       Prior to the issuance of the Final Award, on September 21, 2020, F&D tendered payment

of $27,000 to Lindberg – the principal amount of the Interim Award – plus interest of $106.56. On

October 5, 2020, F&D tendered payment of $124,945.09 to Stark Truss – the principal amount of

the Interim Award – plus interest of $19,102.20.

       On October 27, 2020, the Panel issued its Final Award, awarding Stark Truss $58,671.44

in attorneys’ fees and costs; $3,000 for the AAA’s filing fee; and $32,015.39 for Stark Truss’ share

of the Panel’s compensation. The Panel also awarded Stark Truss $56,444.58 in prejudgment

interest through July 1, 2020, plus an additional $61.61 per diem from July 1, 2020 through the

date of confirmation of the Award.

        The Panel awarded Lindberg $177,183.38 in attorneys’ fees and costs; $7,500 for the

AAA’s filing fee; and $41,238.01 for its share of the Panel’s compensation. Lindberg assigned its

interest in the Final Award, with the right to sue and collect, to Owners. 3

       F&D has denied liability for the additional sums awarded to Plaintiffs in the Arbitration

for attorneys’ fees, costs, and expenses on the grounds that those amounts were not recoverable

under the express terms of the Payment Bond.

       Legal standard

       The standards applicable to summary judgment motions are well settled. Pursuant to

Federal Rule of Civil Procedure 56(c), a court may grant a motion for summary judgment if all of

the information before the court shows “there is no genuine issue of material fact and the moving

party is entitled to judgment as a matter of law.” See Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). Material facts are those “that might affect the outcome of the suit under the governing



3
  F&D argues that Owners’ motion should be denied pursuant to Rule 56(d) because it has not had the
opportunity to conduct discovery on the nature of the assigned claims or Owners’ standing to bring this
suit.
                                                  5
Case: 4:21-cv-00184-JAR Doc. #: 67 Filed: 08/10/21 Page: 6 of 17 PageID #: 2089




law,” and a genuine dispute is one “such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Cockram v.

Genesco, Inc., 680 F.3d 1046, 1051 (8th Cir. 2012). There is no genuine issue as to any material

fact if the nonmoving party has failed to “make a showing sufficient to establish the existence of

an element essential to that party’s case ...” Celotex, 477 U.S. at 322. Where parties file cross-

motions for summary judgment, each summary judgment motion must be evaluated independently

to determine whether a genuine issue of material fact exists and whether the movant is entitled to

judgment as a matter of law. Husinga v. Federal-Mogul Ignition Co., 519 F. Supp. 2d 929, 942

(S.D. Iowa 2007).

       Federal Rule of Civil Procedure 56(d) provides that a court may “allow time … to take

discovery” when “a [litigant] shows by … affidavit or declaration that, for specified reasons, it

cannot present facts essential to justify its opposition” to a motion for summary judgment. Fed. R.

Civ. P. 56(d). “The party seeking additional evidence must show: ‘(1) that they have set forth in

affidavit form the specific facts that they hope to elicit from further discovery, (2) that the facts

sought exist, and (3) that these sought-after facts are essential to resist the summary judgment

motion.’” Toben v. Bridgestone Retail Operations, LLC, 751 F.3d 888, 895 (8th Cir. 2014)

(quoting California., ex rel. Cal. Dep’t of Toxic Substances Control v. Campbell, 138 F.3d 772,

779 (9th Cir. 1998)). A party cannot simply set forth some facts she “hope[s] to elicit from further

discovery.” Id. (quoting Campbell, 138 F.3d at 779). In particular, the party must demonstrate how

postponement of a ruling on the summary judgment motion will enable the litigant “by discovery

or other means, to rebut the movant’s showing of the absence of a genuine issue of fact.” Id. at 894

(quoting Ray v. Am. Airlines, Inc., 609 F.3d 917, 923 (8th Cir. 2010)). “A district court has ‘wide




                                                 6
Case: 4:21-cv-00184-JAR Doc. #: 67 Filed: 08/10/21 Page: 7 of 17 PageID #: 2090




discretion’ in considering a Rule 56(d) motion.” GEICO Cas. Co. v. Isaacson, 932 F.3d 721, 726

(8th Cir. 2019) (quoting Toben, 751 F.3d at 895).

       Discussion

       The issue presented by the parties’ cross-motions for summary judgment is whether, under

the terms of the Payment Bond, F&D is obligated to pay the attorneys’ fees, arbitration fees and

expenses, and prejudgment interest awarded to Plaintiffs by the Arbitration Panel as sums “justly

due.” Because the parties’ arguments overlap, the Court has addressed them together.

       In support of its position that the Payment Bond covers the Panel’s award of attorney fees,

costs and expenses, Owners cites Brooke Drywall of Columbia, Inc. v. Bldg. Const. Enterprises,

Inc., 361 S.W.3d 22 (Mo. Ct. App. 2011). In Brooke, the surety guaranteed payments due from

the contractor to its subcontractors. Under the agreement between the contractor and one of its

subcontractors, attorneys’ fees were due the “prevailing party” in any litigation arising from the

agreement. A dispute arose over payments to the subcontractor. After lengthy litigation, the

contractor and the surety settled with the subcontractor for the entire principal sum in dispute and

then submitted to the court the issues of whether the subcontractor was owed attorneys’ fees and/or

interest on the principal sum given that the bond did not specifically mention them. Id. at 24.

       The Brooke court rejected the surety’s argument that the bond guaranteed only payments

for “materials, insurance premiums, and labor” based on the broad terms of the bond guaranteeing

“payment … due” for a breach of any of the contractor’s obligations (including its subcontract

obligations):

       The bond states that it shall be void and of no effect if Contractor fully performs all
       of its obligations under the University agreement and promptly pays for all
       material, insurance premiums, and labor. If the bond only guaranteed payment for
       “material, insurance premiums, and labor,” there would be no need for the first
       clause addressing when the bond is void. The bond then says that if Contractor fails
       to comply with any of the covenants contained in the University agreement, then

                                                 7
Case: 4:21-cv-00184-JAR Doc. #: 67 Filed: 08/10/21 Page: 8 of 17 PageID #: 2091




          the bond will remain in effect, and it may be sued upon by any subcontractor ‘whom
          such payment is due.”

Id. at 28 (emphasis in the original). 4 The court also relied on the fact that the bonded contract

contained a covenant whereby the contractor agreed to comply with the terms of its own

subcontracts, including attorneys’ fees. Id. Notably, there is no such language in the Payment Bond

or requirement in the Prime Contract. The Brooke court observed that “[a] bond guaranteeing only

payments for “materials and labor” is narrower than one guaranteeing “payment … due” for a

breach of any of the contractor’s obligations, which is what we have here.” Id. at 28 (emphasis in

the original).

          In addition, both Owners and Stark Truss rely on the Eighth Circuit’s decision in D&L

Constr. Co. v. Triangle Elec. Supply Co., 332 F.2d 1009 (8th Cir. 1964), an action by a

subcontractor’s project supplier to recover under a Capehart bond. 5 In that case, the supplier’s


4
    The bond provided that:

          if [Contractor] shall faithfully perform and fulfill all the covenants, agreements, terms,
          conditions, requirements or undertakings of [the University agreement] and promptly
          make payment for materials incorporated, consumed or used in connection with the work
          set forth in [the University agreement] ... and all insurance premiums, both compensation
          and all other kinds of insurance, on said work, and for all labor performed on such work ...
          then, this obligation shall be void and of no effect, but

          it is expressly understood that if [Contractor] should make default in or should fail to
          strictly, faithfully and efficiently do, perform and comply with any or more of the
          covenants, agreements, terms, conditions, requirements or undertakings, as specified in or
          by the terms of [the University agreement], then this obligation shall be valid and binding
          upon [Contractor and Surety] and this bond shall remain in full force and effect; and

          the same may be sued on at the instance of any ... subcontractor ... to whom such payment
          is due ....

Id. at 28 (emphasis in the original).

5
 A Capehart bond is a bond required by federal law to protect parties furnishing labor and material used
on federally sponsored projects, in this case, a Capehart Housing Project. Triangle, 332 F.2d at 1012. The
bond in Triangle provided:


                                                       8
Case: 4:21-cv-00184-JAR Doc. #: 67 Filed: 08/10/21 Page: 9 of 17 PageID #: 2092




invoices to the subcontractor provided for interest on past due invoices and a reasonable attorneys’

fee in the event of suit. The court held these invoices constituted a part of the contract of purchase

and sale between the supplier and the subcontractor and measured the amount “justly due” the

supplier, including attorneys’ fees and interest. Id. at 1012 (citing United States ex rel. Sherman v.

Carter, 353 U.S. 210 (1957)). In so holding, the Triangle court applied the rules of decisions

developed under the Miller Act, 40 U.S.C. §§ 3131 to 3134, the federal law requiring surety bonds

on federal construction projects, id. at 1011-12, and remarked that the need to look to state law to

measure the extent of a subcontractor’s obligation does not exist where attorneys’ fees are covered

by express contract, id. at 1013. Owners also cites, without discussion or analysis, to a body of

federal case law interpreting similar bond language (“such sum or sums as may be justly due

claimant”) to hold sureties liable for a subcontractor’s attorneys’ fees under a statutory payment

bond. (Doc. No. 10-2 at 2-3, 18).

        F&D takes the position that this diversity case is governed by state law, not federal law,

and that the holding in Brooke is therefore controlling. Under Missouri law, a surety’s liability is

limited to the terms and conditions stated in the bond. See Frank Powell Lumber Co. v. Fed. Ins.

Co., 817 S.W.2d 648, 651 (Mo. Ct. App. 1991). F&D argues that unlike the broad terms of the

bond guaranteeing payment due for a breach of any of the contractor’s obligations that was at issue

in Brooke, here, the narrow language of the Payment Bond guaranteeing payment of claims for

labor and material – which it paid Plaintiffs with statutory interest – does not provide for payment



        [Every claimant … who has not been paid in full before the expiration of a period of ninety
        (90) days after the date on which the last of such claimant’s work or labor was done or
        performed or materials furnished by such claimant … may sue on this bond … in the name
        of the claimant, prosecute the suit to final judgment for such sum or sums as may be justly
        due claimant, and have execution thereon[.]

Id. at 1011.


                                                    9
Case: 4:21-cv-00184-JAR Doc. #: 67 Filed: 08/10/21 Page: 10 of 17 PageID #: 2093




of attorneys’ fees, arbitration costs and expenses, or interest. 6 See Brooke, 361 S.W.3d at 28-29

(citing Knecht, Inc. v. United Pac. Ins. Co., 860 F.2d 74, 80 (3d Cir. 1988) and Dean v. Seco Elec.

Co., 519 N.E.2d 837, 840 (Ohio 1988)). Moreover, there is no provision in the Prime Contract, the

only contract bonded by F&D, for payment of attorneys’ fees, costs, and expenses and therefore,

the terms of the Blanton-Lindberg subcontract and the Blanton-Stark Truss Credit Agreement or

Purchase Orders are irrelevant to its obligation to pay for labor and materials.

       F&D further argues that Plaintiffs’ reliance on Miller Act cases are misplaced when

interpreting a private, common law bond, “as the Miller Act provides a special route to attorney

fees that is not present here,” citing Paige Int’l, Inc. v. XL Specialty Ins. Co., 267 F. Supp. 3d 205,

212 (D.D.C. 2017). Lastly, F&D argues there are factual issues related to Plaintiffs’ claims and

F&D’s defenses which preclude summary judgment in favor of Plaintiffs.

       Under the long-standing “American Rule,” “attorneys’ fees are not recoverable against a

payment bond surety unless expressly authorized by the statute under which the bond is furnished,

or by the bonded contract, or imposed because of the surety’s own bad faith conduct in litigation

involving a claim.” See 3 Philip L. Bruner & Patrick J. O’Connor, Jr., Construction Law § 8:174

(2020); F.D. Rich Co., Inc. v. U.S. for Use of Indus. Lumber Co., Inc., 417 U.S. 116, 126 (1974).

       Here, it is undisputed that the Payment Bond is a private, common law bond, not a statutory

bond. Whereas interpretation of a surety’s statutory bond obligations relies primarily on statutory

purpose and intent, interpretation of a surety’s obligation under a common law bond is subject to

standard principles of contract interpretation and “is not to be extended by implication beyond the

terms of its contract.” See 4A Philip L. Bruner & Patrick J. O’Connor, Jr., Construction Law §



6
  F&D acknowledges the express terms of the Payment Bond providing for attorneys’ fees for certain
projects located in the state of Connecticut; however, as discussed infra, Connecticut Public Act 99-153
does not apply to Plaintiffs’ claims.
                                                  10
Case: 4:21-cv-00184-JAR Doc. #: 67 Filed: 08/10/21 Page: 11 of 17 PageID #: 2094




12:10 (2020); see also Frank Powell, 817 S.W.2d at 651 (quoting Bolivar Reorganized School

Dist. No. 1 v. American Sur. Co. of New York, 307 S.W.2d 405, 409 (Mo. 1957) (“[T]he obligation

of the bond may not in the guise of construction be enlarged beyond the plain terms and

stipulations[.]”). “In construing the surety’s obligation under a construction bond, the terms of the

bond and the bonded contract are to be construed together.” 4A Bruner & O’Connor, § 12:10.

       “The cardinal principle” of contract interpretation is to determine the intent of the parties

and give effect to that intention. See Monarch Fire Prot. Dist. of St. Louis Cty, Missouri v. Freedom

Consulting & Auditing Servs, Inc., 644 F.3d 633, 638 (8th Cir. 2011). To ascertain the parties’

intent, the Court considers the document as a whole, giving the words contained therein their

ordinary meaning, Schnuck Markets, Inc. v. First Data Merch. Servs. Corp., 852 F.3d 732, 738

(8th Cir. 2017), and avoids an interpretation that renders other provisions meaningless, Gohagan

v. Cincinnati Ins. Co., 809 F.3d 1012, 1015 (8th Cir. 2016). Specific to suretyship law, there is

also a rule of construction which holds that “when the language of the contract is ambiguous and

the surety is a company, the surety bond should be construed liberally in favor of the beneficiary.”

Paige, 267 F. Supp. 3d at 215. However, neither Owners nor Stark Truss contend that the Payment

Bond is ambiguous. (Doc. No. 10-2 at 19; Doc. No. 36 at 8).

       Guided by these principles of contract interpretation, the Court finds and concludes that

the Payment Bond obligated F&D to pay Plaintiffs’ claims for labor and materials used in the

performance of the Prime Contract, which it paid with the statutorily required interest, but does

not obligate F&D to pay Plaintiffs’ claims for attorney fees, arbitration fees and expenses, and

prejudgment interest.

       As discussed above, when construing payment bonds, a “threshold consideration” is the

precise nature of the bond, “as both the scope of a surety’s liability and the applicable interpretive



                                                 11
Case: 4:21-cv-00184-JAR Doc. #: 67 Filed: 08/10/21 Page: 12 of 17 PageID #: 2095




rules vary depending on the typology.” Paige, 267 F. Supp. 3d at 212 (quoting Kevin L. Lybeck,

et al., The Law of Payment Bonds 5 (2d ed. 2011)). Interpretation of a surety’s statutory bond

obligations relies primarily on statutory purpose and intent. For instance, the purpose of the Miller

Act is to protect subcontractors and second-tier subcontractors that supply labor and materials on

federally sponsored projects, see Triangle, 332 F.2d at 1012, and the Act is liberally construed to

effect this purpose, see Carter, 353 U.S. at 216. Under the Miller Act, persons working for

contractors on federal projects have “the right to sue on such payment bond for the amount” of

“labor or material” left “unpaid” in addition to the right to “prosecute the action to final execution

and judgment for the sum or sums justly due him.” Paige, 267 F. Supp.3d at 213; 40 U.S.C. §

270b(a) (2000). 7 The Miller Act does not expressly provide for attorney’s fees or interest; however,

most federal courts addressing the issue have held that interest and attorney’s fees are recoverable

if they are part of the contract between the subcontractor and supplier. See GE Supply v. C & G

Enters., Inc., 212 F.3d 14, 19 (1st Cir. 2000) (attorney fees); U.S. ex rel. Maddux Supply Co. v.

St. Paul Fire & Marine Ins. Co., 86 F.3d 332, 336 (4th Cir. 1996) (attorney fees and interest);

United States ex rel. Southeastern Municipal Supply Co., Inc. v. National Union Fire Insurance

Co., 876 F.2d 92, 93 (11th Cir. 1989) (attorney’s fees provision); United States ex rel. Carter

Equip. Co. v. H.R. Morgan, Inc., 554 F.2d 164, 166 (5th Cir.1977) (attorney’s fees); Travelers

Indemnity Company v. United States, 362 F.2d 896, 899 (9th Cir. 1966) (attorney’s fees); Triangle,

332 F.2d at 1013 (interest and attorney’s fees).

        In contrast, the purpose of a common law bond issued for a private project is to protect the

owner of the project. This makes sense: If Blanton defaulted as to its subcontractors, BCC would


7
 Congress amended the “sums justly due” language in 2002 to “the amount due.” This amendment was not
meant to substantively change the statute, but merely to “conform to common contemporary usage.” Paige,
267 F. Sup.3d at 213 (citing United States ex rel Tenn. Valley Marble Holding Co. v. Grunley Constr., 433
F. Supp.2d 104, 116 n.3 (D.D.C. 2006)).
                                                   12
Case: 4:21-cv-00184-JAR Doc. #: 67 Filed: 08/10/21 Page: 13 of 17 PageID #: 2096




need to ensure they were paid so that construction on the Project could proceed without stoppage.

Paige, 267 F. Supp.3d at 214. “[A]ny benefits that materialmen or other third-party beneficiaries

receive[] as a result of the surety bond [are] incidental and … available only in accordance with

its terms.” Frank Powell, 817 S.W.2d at 650-51. For this reason, Miller Act cases are not

dispositive of the issues presented here and Plaintiffs’ reliance on them is unavailing.

       The Court finds the cases relied upon by the Brooke court, Knecht, Inc. v. United Pac. Ins.

Co., 860 F.2d 74, 80 (3d Cir. 1988) and Dean v. Seco Elec. Co., 519 N.E.2d 837, 840 (Ohio 1988),

instructive because the bonds at issue in these cases are virtually identical to the Payment Bond

here. In Knecht, the condition of the bond, which incorporated the bonded contract, provided:

       If [Principal] shall promptly make payment to all claimants as hereinafter defined,
       for all labor and material used or reasonably required for use in the performance of
       the [bonded] Contract, then this obligation shall be void; otherwise it shall remain
       in full force and effect[.]

860 F.2d at 76. A claimant was defined in the bond as a person with a direct contract with the

principal on the bond or with a subcontractor of the principal, for labor and material used or

reasonably required for performance of the contract. Id. The bond further provided that the

principal and surety agreed jointly and severally that every unpaid claimant “may sue on this bond

for the use of the claimant, prosecute the suit to final judgment for such sum or sums as may be

justly due claimant, and have execution thereon,” and that the owner “shall not be liable for the

payment of any costs or expenses of any such suit.” Id.

       In concluding that attorney fees were not recoverable under the bond, the Knecht court

explained:

       It is always true that when a plaintiff must make expenditures for attorney’s fees to
       recover a debt it will not be made whole unless its fees are also recovered. Further,
       whenever a person is indebted to another the sum owed may be regarded as justly
       due … Thus, we see no significance with respect to attorney’s fees in the fact that
       [plaintiff] may sue for a sum “justly due.” In fact, we can hardly conceive of how

                                                 13
Case: 4:21-cv-00184-JAR Doc. #: 67 Filed: 08/10/21 Page: 14 of 17 PageID #: 2097




       a bond could be written to authorize a claimant to sue for anything less than a sum
       justly due. We also observe that in some contracts express provision is made for
       recovery of attorney’s fees in the event of an action for a breach. Yet in
       [defendant’s] bond no reference was made to attorney’s fees. In the circumstances,
       we conclude that attorney’s fees are not recoverable in this action.

Id. at 80-81.

       In Dean, employees who had been underpaid in violation of the prevailing wage statute

sued the contractor and its surety seeking wages, statutory penalties, and attorney fees. The

payment bond delivered by the contractor on the project included the following provision:

       NOW, THEREFORE, THE CONDITION OF THIS OBLIGATION is such that, if
       Principal shall promptly make payment to all claimants as hereinafter defined, for
       all labor and material used or reasonably required for use in the performance of the
       [bonded] contract, then this obligation shall be void; otherwise it shall remain in
       full force and effect, subject, however, to the following conditions:
                 …
       2. The above named Principal and Surety hereby jointly and severally agree with
       the Owner that every claimant as herein defined, who has not been paid in full
       before the expiration of a period of ninety (90) days after the date on which the last
       of such claimant's work or labor was done or performed, or materials were
       furnished by such claimant, may sue on this bond for the use of such claimant,
       prosecute the suit to final judgment for such sum or sums as may be justly due
       claimant, and have execution thereon. The Owner shall not be liable for the
       payment of any costs or expenses of any such suit.

519 N.E.2d at 839-40. The court held that in the absence of an express provision to contrary, the

surety’s liability on the bond was limited to payment for labor and material only and did not extend

to liability for statutory penalties for underpayment and attorney’s fees incurred by the employees

in bringing the action. Id. at 841.

       Likewise, the express language of the Payment Bond at issue here demonstrates that

payment is to be made by F&D for labor performed or materials furnished and not for attorney

fees, arbitration costs and expenses, or interest. The Bond states that F&D will act as the surety for

claims made by unpaid claimants for “all labor and material used or reasonably required for use in

the performance of the [Prime] Contract.” The Bond defines a Claimant as “one having a direct


                                                 14
Case: 4:21-cv-00184-JAR Doc. #: 67 Filed: 08/10/21 Page: 15 of 17 PageID #: 2098




contract with the Principal [Blanton] or a subcontractor of the Principal, for labor, material, or

both, used or reasonably required for use in the performance of the [Prime] Contract.” This

language indicates that F&D agreed to act as surety only for the debts arising from the labor and

materials used to perform or complete the Project. See Frank Powell, 817 S.W.2d at 651 (Under

Missouri law, a payment bond must be interpreted as written.).

       Further, in construing the surety’s obligation under a construction bond, the terms of the

bond and the bonded contract are construed together. 4A Bruner & O’Connor, § 12:10. The

Payment Bond incorporates the Prime Contract, which requires Blanton to pay its subcontractors

“for labor, materials, equipment, tools, construction equipment, and machinery, water, heat,

utilities, transportation, and other facilities and services necessary for proper execution and

completion of the Work[.]” As in Knecht and Dean, the Payment Bond does not specifically allow

recovery of attorney fees, and unlike in Brooke, there is no language in the Prime Contract

obligating Blanton to comply with the terms of its own subcontracts, including attorneys’ fees.

Therefore, the terms of the Blanton-Stark subcontract agreement or the Blanton-Stark Credit

Agreement or Purchase Orders are not relevant to the Court’s determination.

       Stark Truss contends that inclusion of the “Connecticut Clause” in the Payment Bond is

evidence of F&D’s intent to extend to Connecticut claimants the same coverage for attorney fees,

costs, and expenses under the terms of the Payment Bond that claimants in other states, including

Missouri, already enjoy. F&D argues that reference to Connecticut Public Act 99-153 is evidence

the Payment Bond does not cover these damages; otherwise, the terms of the Bond limiting such

liability to that under the Connecticut statute would be rendered meaningless.

       In 1999, the Connecticut legislature passed “An Act Concerning Fairness in Financing in

the Construction Industry,” Connecticut Public Act 99-153 (the “Fairness Act”), to provide



                                               15
Case: 4:21-cv-00184-JAR Doc. #: 67 Filed: 08/10/21 Page: 16 of 17 PageID #: 2099




additional protection to persons who provide services, labor, or material on construction

projections in Connecticut. 1 Robert F. Cushman and Stephen D. Butler, Fifty State Construction

Lien and Bond Law § 8.02(B) (2d ed). This protection includes the award of interest, costs,

attorney fees and penalties for violations of the “prompt pay” provisions. Id. The Fairness Act

further provides the surety is not liable for these damages unless the applicable bond “expressly

references” the Fairness Act and states that the surety is obligated for these damages. Id. Because

Connecticut Public Act 99-153 applies only to projects in Connecticut, it is of no import in this

case concerning a private construction project located in Missouri.

       Conclusion

       For these reasons, the Court finds and concludes that F&D’s liability under the Payment

Bond is limited to payment of claims for labor and materials used in the performance of the Prime

Contract and that claims for attorney fees, costs, and expenses are not recoverable under the

express terms of the Bond. The Court will, therefore, deny Plaintiffs’ motions for summary

judgment, grant F&D’s motion for summary judgment and deny as moot F&D’s alternative

motions to deny Plaintiffs’ motions for summary judgment pursuant to Rule 56(d).

       Accordingly,

       IT IS HEREBY ORDERED that summary judgment is granted in favor of Defendant

Fidelity and Deposit Company of Maryland and against Plaintiffs Owners Insurance Company and

Stark Truss Company, Inc., specifically:

       Owners’ Motion for Partial Summary Judgment [10] is DENIED;

       Stark Truss’ Motion for Summary Judgment [35] is DENIED;

       F&D’s Motion for Summary Judgment Against Owners [38] is GRANTED; and

       F&D’s Motion for Summary Judgment Against Stark Truss [41] is GRANTED.



                                                16
Case: 4:21-cv-00184-JAR Doc. #: 67 Filed: 08/10/21 Page: 17 of 17 PageID #: 2100




       IT IS FURTHER ORDERED that F&D’s Alternative Motion to Deny Owners’ Motion

for Partial Summary Judgment Pursuant to Rule 56(d) [31] and Alternative Motion to Deny Stark

Truss’ Motion for Summary Judgment Pursuant to Rule 56(d) [56] are DENIED as moot.

       A separate Judgment will accompany this Memorandum and Order.


Dated this 10th day of August, 2021.



                                              ________________________________
                                              JOHN A. ROSS
                                              UNITED STATES DISTRICT JUDGE




                                             17
